I ""
I
            Case: 4:20-cr-00613-SRC Doc. #: 2 Filed: 09/30/20 Page: 1 of 4 PageID #: 7

                                                                                                          fH.EIDJ
                                                                                                      SEP 3,~ 2020
                                                                                                     U.S. DISTRICT COURT
                                        UNITED STATES DISTRICT COURT                  SUPPRESSIIJBTERill DISTRICT OF MO·
                                                                                               ·         ST.LOUIS
                                        EASTERN DISTRICT OF MISSOURI
                                              EASTERN DIVISION


       UNITED STATES OF AMERICA,·                          )
                                                           )
       Plaintiff,                                          )

       v.
                                                           )
                                                           ) No.
                                                                          4:20CR00613 SRC/SPM
                                                           )
       STEPHEN P. LAWRENCE,                                )
                                                           )
       Defendant.                                          )


                                                INDICTMENT

                                                   COUNT I.

              The Grand Jury charges that:

              At all times pertinent to the charges in this indictment:

              1. Federal law defined the term:·

             . (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

              (b) "sexually explicit conduct" to mean actual or simulated

                     (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

                     anal, whether between persons of the same or opposite sex,

                     (ii) bestiality,

                     (iii) masturbation,

                     (iv) sadistic or masochistic abuse, or
I

i
I   ;,,          Case: 4:20-cr-00613-SRC Doc. #: 2 Filed: 09/30/20 Page: 2 of 4 PageID #: 8
                           (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                           § 2256(2)(A)); and

                    (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

          speed data processing device performing logical, arithmetic or storage functions, including any

          data storage facility or communications facility directly related to or operating in conjunction

          with such device. (18 U.S.C. § 2256(6)).

                    (d) "child pornography" to mean any visual depiction, including any photograph, film,

          video, picture, or computer or computer-generated image or picture, whether made or produced

          by electronic, mechanical, or other means, of sexually explicit conduct, where--

                           (A) the production of such visual depiction involves the use of a minor engaging

                           in sexually explicit conduct; or

                           (C) such visual depiction has been created, adapted, or modified to appear that an

          identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. § 2256(8)).

          2. .      The "Internet" was, and is, a computer communications network using interstate and

          foreign lines to transmit data streams, including data streams used to store, transfer and receive

          graphic files.

          3.        Between on or about March 14, 2020, and on or about June 2, 2020, in the Eastern

          District of Missouri, and elsewhere,

                                                  STEPHEN P. LAWRENCE


          the defendant herein, did knowingly receive image files and video files of child pornography using

          any means and facility of interstate and foreign commerce, to wit the defendant knowingly received
                     .                                                   .
          image files and video files of child pornography via the internet, to include but not limited to the

          following:

                 a. a video file depicting an adult penis penetrating the vagina of a prepubescent girl who
       Case: 4:20-cr-00613-SRC Doc. #: 2 Filed: 09/30/20 Page: 3 of 4 PageID #: 9

          ·appears to be under the age of ten year and who is wearing a pink mask. .This file name

          contains the terms "fuck her long and hard;"

       b. a video file depicting a prepubescent girl who appears to be under the age of 10 years ~th

          her mouth and hand on an adult penis. The file name of this video contains the terms "The

          best little cock sucker;"
       c. · a ·video file depicting a prepubescent girl who appears to be under the age of 5 years being

          vaginally penetrated by an adult male penis and identified as "Untitled 4."

in violation of 18 U.S.C. § 2252A(a)(2).


                                      FORFEITURE ALLEGATION



The Grand. Jury further finds by probable cause that:


I. ·      Pursuant.to Title 18, United States Code, Section 2253, upon conviction of an offense in

violation of Title 18, United States Code, Section 2252A(a)(2) as set forth in Count 1 of the

Indictment, the defendant shall forfeit to the United States of America: any visual depiction as

descfibed in Sections 2251, 2251A; 2252, 2252A or 2260 of Title 18, or any book, magazine,

periodical, film, videotape, or other matter which contains any such visual depiction, which was

produced, transported, mailed, shipped or received in violation of Chapter 110 of Title 18; any

property, real or personal, ·constituting or traceable to gross profits or other proceeds obtained from

such offense; and any property, real or personal, used or intended to be used to commit or to promote

the commission· of such offense or any property traceable to such property.

2.        Specific property subject to forfeiture includes, but is not limited to, the following:

                  a.     Hewlett-Packard Laptop Computer SIN: CND92243PR,
                  b.     ASUS VivoBook Laptop Computer SIN: J3NOCX15V216138,
                  c.     Toshiba Internal Hard Drive SIN: l 8L7PQOFTSWFHDKCB88EOAOI T;
                  d.     Western Digital Hard Drive SIN: WXF1A9KENN1;
                  e.     USB Device SIN: AA0000000030&0; ·
.             Case: 4:20-cr-00613-SRC Doc. #: 2 Filed: 09/30/20 Page: 4 of 4 PageID #: 10

.
'"                       f.    SanDisk Cruzer USB Device SIN: 200350018107AB527962&0;
                         g.    SanDisk Ultra USB SIN: 4C530001281005114563&0;
                        h.     General USB Flash Drive USB Device SIN: OR20200122000474&0; and
                        1.     Lexar USB Flash Drive USB Device SIN:
                               2NETOV6075SYDHQPCGJ6&0.

         3.      If any of the property described above, as a result of any act or omission of the

         defendant:

                        a.      cannot be located upon the exercise of due diligence;
                        b.      has been transferred or sold to, or deposited wlth, a third party;
                        c.      has been placed beyond the jurisdiction of the court;·
                        d.      has been substantially diminished in value; or
                        e.      has been commingled with other property which cannot be divided without
                                difficulty,

         the United States of America will be entitled to the forfeiture of substitute property pursuant to

         Title 21, United States Code, Sectfon 853(p).



                                                         A TRUE BILL.



                                                       FOREPERSON


              JEFFREY B JENSEN
              United States Attorney



              JILLIAN S. ANDERSON, #53918(MO)
              Assistant United States Attorney
              jillian.anderson@usdoj.gov

     I
